DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 20180216441 A1) in view of Collins et al. (US 20150049585 A1) and Suarez-Rivera et al. (US 20120316789 A1).
Regarding claims 1, 8 and 15, Gu discloses a method performed by a computer and a system for realize the method, wherein the system comprises a well tool (e.g., 1020 in Fig. 10, 1024 in Fig. 11) positionable in a first segment of a wellbore formed through a first portion of an anisotropic formation for receiving a first signal representing an elastic anisotropy parameter for the first portion and positionable in a second segment of the wellbore formed through a second portion of the anisotropic formation for receiving a second signal representing elastic anisotropy parameters for the first portion and the second portion (Figs. 2, 10 and 11, and the related text); a processing device (e.g., 1054 in Fig. 10) communicatively coupleable to the well tool for performing 
Gu does not mention explicitly: said estimate of elastic anisotropy parameter comprising an estimate of a mud slowness parameter which is associated with a mud 
Collins discloses a method performed by a computer and a system for realize the method, wherein the system comprises a well tool (the bottomhole assembly including an acoustic logging tool 28, as shown in Fig. 1) positionable in a first segment of a wellbore formed through a first portion of an anisotropic formation for receiving a first signal representing an elastic anisotropy parameter for the first portion and positionable in a second segment of the wellbore formed through a second portion of the anisotropic formation for receiving a second signal representing elastic anisotropy parameters for the first portion and the second portion (Figs. 3A and 4; para. 0019, 0024); a processing device (e.g., 50 in Fig. 1 or 102 in Fig. 5) communicatively coupleable to the well tool for performing the method (para. 0017, 0029-0030), wherein the method comprising: determining an estimate of an elastic anisotropy parameter for a portion of an anisotropy formation through which a wellbore is formed (para. 0017, 0023, 0030, 0034, 0037), wherein said elastic anisotropy parameter comprising an estimate of a mud slowness parameter (para. 0039, 0051); wherein said determining is based on a first quality control analysis of a first signal representing the elastic anisotropy parameter for said portion of the anisotropy formation (para. 0051); wherein said first signal comprising an acoustic waveform received at a well tool (para. 0024-0025, 0051); ).
Since Gu and Collins pertain to the same field of endeavor and Gu teaches the general condition and desirability of adjusting an estimate of an elastic anisotropy parameter for shale formations (para. 0002, 0015-0016, 0033), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Gu’s method/system for optimizing the estimates of dynamic-elastic properties of shale formations to Collins’ mud slowness parameter, as an intended practice of the Gu’s invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. Doing so would allow to combine log interpretation, fracture modeling, neural networks, and a parametric study to produce  optimum completion strategies of shale formations (Gu, para. 0002, 0016).
As to the limitation about the second quality control analysis, Suarez-Rivera discloses a method performed by a computer and a system for realize the method for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gu with substituting Suarez-Rivera’s multi-scale quality control analyses for Gu’s first and second quality control analyses to produce a blended adjustment of the estimate of said elastic anisotropy parameter. Doing so would enable integration of properties across all of the scales, improve the core geologic analysis and facilitate its upscaling and the development of the regional-scale geologic model.  The analysis is also extremely useful for calibration of log data at medium resolution to core data at fine resolution (Suarez-Rivera, para. 0051).
Regarding claims 2, 3, 9, 10 and 16, Gu discloses: wherein the portion comprises a plurality of portions based on depth (Fig. 2), wherein adjusting the estimate of the elastic anisotropy parameter for the portion based on the first quality control analysis comprises performing an acquisition-scale analysis of an estimate of the elastic anisotropy parameter for each portion of the plurality of portions (para. 0022: “The 
Regarding claims 4 and 13, Gu discloses: receiving, by the well tool, the first signal, the well tool (e.g., 1020 in Fig. 10, 1024 in Fig. 11) communicatively coupled to the processing device and positioned in a segment of the wellbore formed through the portion of the anisotropy formation (Figs. 10 and 11; para. 0048); PATENTreceiving, by the well tool, the second signal, the well tool positioned in a segment of the wellbore formed through one of the two or more portions of the anisotropy formation (Figs. 10 and 11; para. 0048); and storing, by the processing device, the estimate of the elastic anisotropy parameter in response to adjusting the estimate such that the processing device more accurately extracts data from subsequent signals using the estimate (para. 0050, 0056).  
Regarding claims 5 and 12, Gu discloses: wherein identifying the portion further comprises identifying, by the processing device, a section of the wellbore having stable sidewall conditions (para. 0015; 0031-0034). Gu does not but Collins further teaches: wherein determining the estimate further comprises determining an estimate of a mud slowness parameter for a section of the anisotropy formation (para. 0017, 0023, 0030, 
 Regarding claims 6 and 14, Gu discloses: wherein adjusting the estimate of the elastic anisotropy parameter for the portion based on the first quality control analysis comprises: determining, by the processing device, first data from the first signal is more than a threshold amount from a first actual value due to the estimate being inaccurate (inherent to the steps 101 and 103 in Fig. 1); and calculating, by the processing device, adjustments to the estimate of the elastic anisotropy parameter for the portion such that second data extracted from the second signal is closer to a second actual value (inherent to the output from the Neural Network 142 and the resulted fracture prediction at given completion parameters 143 and/or the parametric study for fracturing optimization 104 shown in Fig. 1).  
Regarding claims 7 and 17, Gu discloses: wherein the method is performed in substantially real time as part of a logging-while-drilling application (para. 0048-0050, 0054-0056).  
Regarding claim 18, Gu discloses: wherein the processing device is communicatively coupleable to the well tool for adjusting vertical propagating shear wave slowness estimates and Thomsen anisotropy estimates (para. 0018, 0024, 0033, 0054-0055). As discussed for claims 1, 8 and 15 above, the combination of Gu and Collins further renders it obvious that the processing device is communicatively coupleable to the well tool for adjusting the mud slowness parameter estimates.
Regarding claim 19, Gu does not mention explicitly: wherein the well tool is positionable in the wellbore for performing seismic imaging of the anisotropic formation, 
The teaching of Collins further includes: wherein the well tool is positionable in the wellbore for performing seismic imaging of the anisotropic formation (para. 0003, 0034), wherein the processing device is communicatively coupleable to the well tool for improving an accuracy of the seismic imaging by improving an accuracy of the estimate of the elastic anisotropy parameter for a first portion of the formation (para. 0039-0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gu and Suarez-Rivera, in view of Collins, to apply said system to perform seismic imaging of said anisotropic formation. Doing so would allow to migrate seismic survey data to obtain accurate images of the subsurface formation structure (Collins, para. 0003).
Regarding claim 20, Gu discloses: a memory for storing the estimate of the elastic anisotropy parameter for the first portion, wherein the processing device is communicatively coupleable to the memory for updating the estimate of the elastic anisotropy parameter for the first portion (para. 0029, 0071).
4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. in view of Collins et al. and Suarez-Rivera et al. as applied to claim 1 above further in view of Hornby et al. (US 20200393587 A1).
Regarding claim 21, the combination of Gu/Collins/Suarez-Rivera discloses the method of claim 1 including the subject matter as discussed above. The combination is not clear: wherein the mud slowness profile includes values generated by performing a 
Hornby teaches a method of generating a mud slowness profile (e.g., Fig. 8, para. 0044) by inverting mud slowness indications from corresponding depth intervals, wherein the mud slowness profile includes values generated by performing a linear interpolation process between the inverted mud slowness indications (para. 0050, 0067).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hornby’s teaching of generating the mud slowness profile by performing a linear interpolation process between the inverted mud slowness indications into the combination of Gu/Collins/Suarez-Rivera to arrive the claimed invention. Doing so would improve inversion for vertically propagating shear slowness, dts, and Thomsen gamma anisotropy, .gamma., using full-waveform sonic data which will also improve any other algorithm that uses these parameters (Hornby, para. 0068). 
 
Response to Arguments
5.	Applicant's arguments received 04/21/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.
	Upon further consideration, the indication of possible allowance of claim 21 as noted in the previous Office action has been withdrawn. Any inconvenience to the Applicant(s) is regretted.
	
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.S/Examiner, Art Unit 2862   

/TOAN M LE/Primary Examiner, Art Unit 2864